December 23, 2011
 
VIA E-MAIL
 
Lenders under that certain Loan Agreement dated as
of November 16, 2011 with Ener1, Inc.
c/o Bzinfin S.A., as Agent
Avocat
Budin & Associés
20, Rue Jean Sénebier
CP 166
1211 Genève 12
Attention: Patrick Bittel
 
Dear Mr. Bittel,
 
Reference is made to that certain Loan Agreement dated as of November 16, 2011
(the “Agreement”) by and among Ener1, Inc., as borrower, and Bzinfin S.A.,
Liberty Harbor Special Investments, LLC and Goldman Sachs Palmetto State Credit
Fund, L.P., as lenders, and Bzinfin S.A., as agent. All capitalized terms used
in this Letter Amendment, but not otherwise defined herein, shall have the
meanings ascribed to them in the Agreement.
 
Borrower hereby requests that the Lenders unanimously extend the Maturity Date
to January 9, 2012 from December 23, 2011 in accordance with Section
11.4(a)(iii) of the Agreement. Upon the Borrower’s receipt of a fully-executed
copy of this Letter Amendment, the definition of “Maturity Date” as set forth in
the Agreement shall be amended hereby to state “January 9, 2012.”
 
In connection herewith, Borrower hereby represents and warrants to the Lenders
that (a) the representations and warranties contained in the Loan Documents are
true and complete in all material respects as of the date hereof (except to the
extent such representations and warranties relate to an earlier date, in which
case they are true and complete as of such date) and will continue to be so true
and complete in all material respects immediately after giving effect to this
Letter Amendment, and (b) no Default or Event of Default has occurred and is
continuing as of the date hereof and none will occur immediately after giving
effect to this Letter Amendment.
 
Except as expressly amended by this Letter Amendment, the Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed in all
respects. This Letter Amendment constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written understandings and agreements between the parties hereto
with respect to the subject matter hereof. This Letter Amendment may be executed
and delivered (by facsimile, e-mail or other electronic transmission) in one or
more counterparts, each of which shall be deemed an original and all of which
shall constitute one and the same agreement. Section 13.1 (Governing Law;
Jurisdiction; Service of Process; Venue) of the Agreement is hereby incorporated
by reference herein and made a part hereof as if fully set forth herein.
 
[Intentionally Left Blank; Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 

If the foregoing is acceptable to you; please countersign and date this Letter
Amendment in the space provided below and return a countersigned and dated copy
to us by e-mail (nbrunero@ener1.com).
 

 
Sincerely,
     
Ener1, Inc.
     
By:
/s/ Alex Sorokin
   
Name: Alex Sorokin
 
Title: Interim Chief Executive Officer

 
Acknowledged and Agreed to:
 
Lenders:
 
Bzinfin S.A.
 
By:
/s/ Patrick T. Bittel
 
Name: Patrick T. Bittel
 
Title: Attorney-in-Fact
 
Date: December 23, 2011
 

 
Liberty Harbor Special Investments, LLC
By: Goldman Sachs Asset Management, L.P.
 
By:
/s/ Brendan McGovern
 
Name: Brendan McGovern
Title: Managing Director
Date: December 23, 2011

 
Goldman Sachs Palmetto State Credit Fund, L.P.
By: Goldman Sachs Asset Management, L.P.
 
By:
/s/ Brendan McGovern
 
Name: Brendan McGovern
Title: Managing Director
Date: December 23, 2011


 
 
2

--------------------------------------------------------------------------------

 
 

Acknowledged and Agreed to the date hereof:
 
Guarantors:
 
EnerDel, Inc.
     
By:
/s/ Alex Sorokin
 
Name:  Alex Sorokin
Title: Authorized Signor

 
EnerFuel, Inc.
 
By:
/s/ Alex Sorokin
 
Name:  Alex Sorokin
Title: Authorized Signor
 
NanoEner, Inc.
 
By:
/s/ Alex Sorokin
 
Name:  Alex Sorokin
Title: Authorized Signor


 
 
3

--------------------------------------------------------------------------------

 